Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/15/2021 has been entered. 
	
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Mr. Jeffrey S. Schubert, Reg. No. 43,098 on 12/09/2021.

Please amend the following claims as follows: 
This listing of claim will replace all prior versions and listings of claims in the application:

1.	(Currently Amended) A method for guaranteed quality of service (QoS) in cloud computing environments, comprising:
receiving, by a cloud controller, a workload, related to a first transaction of multiple transactions described in entries of an immutable log, for processing by at least one compute node of a plurality of compute nodes communicably coupled by a fabric in a cloud computing environment, the immutable log to comprise a persistent log that allows entries to be written but not deleted or changed;
accessing at least one of the entries of the immutable log to access data associated with the first transaction; 
determining the data from the at least one entries of the immutable log, the data to describe the information to process for the first transaction, wherein the data specifies an account identifier, an asset, and a transaction type for trading the asset;
determining, based on the data associated with the first transaction, that a first compute node stores at least one data element required to process the first transaction wherein the at least one data element comprises a current price of the asset;
determining utilization levels of a plurality of computing resources of the first compute node and nodes proximate to the at least one data element;
determining utilization levels of a plurality of links connecting the first compute node to the fabric and the nodes proximate to the at least one data element;
determining a score, based on the utilization levels of the computing resources and the links, for the first compute node and each of the nodes proximate to the at least one data element, the scores reflecting a suitability of each node to process the QoS parameters for a service level agreement (SLA), wherein the QoS parameters comprise: a latency, a jitter, a workload execution time, a throughput, and a bandwidth;
determining, based on at least the scores
selecting at least the first compute node to deploy the workload;[[ and]]
scheduling, by the cloud controller, the workload for processing on the first compute node based on the determination that processing the workload on the first compute node satisfies the one or more QoS parameters specified in the SLA; and
processing the workload on the first compute node.

2.	(Canceled).

3.	(Currently Amended) The method of claim 1[[2]], 

4.	(Original) The method of claim 1, further comprising:
	receiving a second workload related to a second transaction described by the 
determining, based on the immutable log describing, that the first compute node stores at least one data element required to process the second transaction;
determining utilization levels of the plurality of computing resources of the first compute node;
determining utilization levels of the plurality of links connecting the first compute node to the fabric;
determining, based on the utilization levels of the computing resources and the links of the first compute node, that processing the second workload on the first compute node violates the one or more QoS parameters of the SLA; and
refraining from scheduling the second workload on the first compute node.

5.	(Original) The method of claim 4, further comprising:
identifying a second compute node of the plurality of compute nodes proximate to the first compute node;
determining utilization levels of a plurality of computing resources of the second compute node;
determining utilization levels of a plurality of links connecting the second compute node to the fabric;
determining, based on the utilization levels of the computing resources and the links of the second compute node, that processing the second workload on the second compute node satisfies the one or more QoS parameters of the SLA; and


6.	(Original) The method of claim 1, further comprising:
	prior to scheduling the workload for processing on the first compute node, dividing the workload into a plurality of units;
	determining a grouping of at least two of the plurality of compute nodes, the at least two of the plurality of compute nodes comprising at least the first compute node and a second compute node proximate to the first compute node; and
determining utilization levels of the plurality of computing resources of each compute node in the grouping;
determining utilization levels of a plurality of links connecting each compute node in the grouping to the fabric;
determining, based on the utilization levels of the computing resources and the links of the compute nodes in the grouping, that scheduling the plurality of units of the workload to the compute nodes in the grouping satisfies the one or more QoS parameters of the SLA; and
scheduling the plurality of units of the workload to the compute nodes in the grouping.

7.	(Canceled). 

8.	(Currently Amended) A non-transitory computer-readable medium storing instructions for guaranteed quality of service (QoS) in cloud computing environments, 
receive a workload, related to a first transaction of multiple transactions described in entries of an immutable log, for processing by at least one compute node of a plurality of compute nodes communicably coupled by a fabric in a cloud computing environment, the immutable log to comprise a persistent log that allows entries to be written but not deleted or changed;
access at least one of the entries of the immutable log to access data associated with the first transaction; 
determine the data from the at least one entries of the immutable log, the data to describe the information to process for the first transaction, wherein the data specifies an account identifier, an asset, and a transaction type for trading the asset;
determine, based on the data associated with the first transaction, that a first compute node stores at least one data element required to process the first transaction wherein the at least one data element comprises a current price of the asset;
determine utilization levels of a plurality of computing resources of the first compute node and nodes proximate to the at least one data element;
determine utilization levels of a plurality of links connecting the first compute node to the fabric and the nodes proximate to the at least one data element;
determine a score, based on the utilization levels of the computing resources and the links, for the first compute node and each of the nodes QoS parameters for a service level agreement (SLA), wherein the QoS parameters comprise: a latency, a jitter, a workload execution time, a throughput, and a bandwidth;
determine, based on at least the scores
select at least the first compute node to deploy the workload;[[ and]]
schedule the workload for processing on the first compute node based on the determination that processing the workload on the first compute node satisfies the one or more QoS parameters specified in the SLA; and
processing the workload on the first compute node.

9.	(Canceled).

10.	(Currently Amended) The computer-readable medium of claim 8[[9]], 

11.	(Previously Presented) The computer-readable medium of claim 8, the instructions executable by the one or more processor circuits to cause the one or more processor circuits to:
	receive a second workload related to a second transaction described by the immutable log, wherein the first and second transactions are described by different entries in the immutable log;
	determine, based on the immutable log describing, that the first compute node stores at least one data element required to process the second transaction;
determine utilization levels of the plurality of computing resources of the first compute node;
determine utilization levels of the plurality of links connecting the first compute node to the fabric;
determine, based on the utilization levels of the computing resources and the links of the first compute node, that processing the second workload on the first compute node violates the one or more QoS parameters of the SLA; and
refrain from scheduling the second workload on the first compute node.

12.	(Previously Presented) The computer-readable medium of claim 11, the instructions executable by the one or more processor circuits to cause the one or more processor circuits to:
identify a second compute node of the plurality of compute nodes proximate to the first compute node;

determine utilization levels of a plurality of links connecting the second compute node to the fabric;
determine, based on the utilization levels of the computing resources and the links of the second compute node, that processing the second workload on the second compute node satisfies the one or more QoS parameters of the SLA; and
schedule the second workload on the second compute node.

13.	(Previously Presented) The computer-readable medium of claim 8, the instructions executable by the one or more processor circuits to cause the one or more processor circuits to:
	prior to scheduling the workload for processing on the first compute node, divide the workload into a plurality of units;
	determine a grouping of at least two of the plurality of compute nodes, the at least two of the plurality of compute nodes comprising at least the first compute node and a second compute node proximate to the first compute node; and
determine utilization levels of the plurality of computing resources of each compute node in the grouping;
determine utilization levels of a plurality of links connecting each compute node in the grouping to the fabric;
determine, based on the utilization levels of the computing resources and the links of the compute nodes in the grouping, that scheduling the plurality of units of the workload 
schedule the plurality of units of the workload to the compute nodes in the grouping.

14.	(Canceled). 

15.	(Currently Amended) An apparatus for guaranteed quality of service (QoS) in cloud computing environments, comprising:
	one or more processor circuits; and
	memory storing instructions executable by the processor circuit to cause the one or more processor circuits to:
receive a workload, related to a first transaction of multiple transactions described in entries of an immutable log, for processing by at least one compute node of a plurality of compute nodes communicably coupled by a fabric in a cloud computing environment, the immutable log to comprise a persistent log that allows entries to be written but not deleted or changed;
access at least one of the entries of the immutable log to access data associated with the first transaction; 
determine the data from the at least one entries of the immutable log, the data to describe the information to process for the first transaction, wherein the data specifies an account identifier, an asset, and a transaction type for trading the asset;
wherein the at least one data element comprises a current price of the asset;
determine utilization levels of a plurality of computing resources of the first compute node and nodes proximate to the at least one data element;
determine utilization levels of a plurality of links connecting the first compute node to the fabric and the nodes proximate to the at least one data element;
determine a score, based on the utilization levels of the computing resources and the links, for the first compute node and each of the nodes proximate to the at least one data element, the scores reflecting a suitability of each node to process the workload in accordance with QoS parameters for a service level agreement (SLA), wherein the QoS parameters comprise: a latency, a jitter, a workload execution time, a throughput, and a bandwidth;
determine, at least the scores
select at least the first compute node to deploy the workload;[[ and]]
schedule the workload for processing on the first compute node based on the determination that processing the workload on the first compute node satisfies the one or more QoS parameters specified in the SLA; and
processing the workload on the first compute node.

16.	(Canceled).

17.	(Currently Amended) The apparatus of claim 15[[16]], 

18.	(Previously Presented) The apparatus of claim 15, the memory storing instructions executable by the one or more processor circuits to cause the one or more processor circuits to:
	receive a second workload related to a second transaction described by the immutable log, wherein the first and second transactions are described by different entries in the immutable log;
	determine, based on the immutable log describing, that the first compute node stores at least one data element required to process the second transaction;
determine utilization levels of the plurality of computing resources of the first compute node;
determine utilization levels of the plurality of links connecting the first compute node to the fabric;

	refrain from scheduling the second workload on the first compute node.

19.	(Previously Presented) The apparatus of claim 18, the memory storing instructions executable by the one or more processor circuits to cause the one or more processor circuits to:
identify a second compute node of the plurality of compute nodes proximate to the first compute node;
determine utilization levels of a plurality of computing resources of the second compute node;
determine utilization levels of a plurality of links connecting the second compute node to the fabric;
determine that the utilization levels of the computing resources and the links of the second compute node satisfy the one or more QoS parameters of the SLA; and
schedule the second workload on the second compute node.

20.	(Previously Presented) The apparatus of claim 15, wherein the QoS parameters comprise: a latency, a jitter, a workload execution time, a throughput, and a bandwidth, the memory storing instructions executable by the processor circuit to cause the one or more processor circuits to:
	prior to scheduling the workload for processing on the first compute node, divide the workload into a plurality of units;

determine utilization levels of the plurality of computing resources of each compute node in the grouping;
determine utilization levels of a plurality of links connecting each compute node in the grouping to the fabric;
determine that the utilization levels of the computing resources and the links of the compute nodes in the grouping satisfy the one or more QoS parameters of the SLA; and
schedule the plurality of units of the workload to the compute nodes in the grouping. 

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLY W. HUARACHA whose telephone number is (571)270-55105510.  The examiner can normally be reached on M-F 8:30-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571) 272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/WH/
Examiner, Art Unit 2195



/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195